Title: To George Washington from Lewis Nicola, 6 May 1782
From: Nicola, Lewis
To: Washington, George


                        
                            Sir
                            Fishkill 6th May 1782
                        
                        I have the honour to inform your Excellency that there are in Philadelphia about 30 Invalids capable of doing
                            some duty in garrison, which, if here, would allow drawing so many more able men into the field, as the weather is now
                            favourable for their coming, but will soon be otherwise on account of the heat. I therefore request to know your pleasure
                            concerning them.
                        The day after I had the honour to wait on your Excellency I called on Mr Sandys, informed him of the meeting
                            of the field officers, my commission to you and your opinion of our right by the 7th article of the resolves. He replied
                            he was not to be guided by resolves but by his contract, he showed me one in which were, if I recollect right the following
                            words, or others to same purpose I am certain. Regiments are to draw regimentally.
                        I then asked questions & received answers, as follows. Are you authorized to issue provisions in as
                            large draughts as you can? Yes. Is that the first or second Contract? The second. Does the first contain the same clauses
                            in respect to the points in question? When I was last in Philadelphia I had every thing setled on the same plan. I
                            represented that by former resolves & the terms of the advertisements inviting persons to contract—each ration was
                            to consist of one pound of meat, but by his mode of issuing it fell short. He said it could not be expected he should issue to
                            each individual, in this I readily agreed with him, but where different interest clashed, I could not be otherwise
                            reconciled, I thought it most equitable to find some medium by which the loss or trouble might be divided, & not
                            fall on one party, That I conceived weighing to companies and officers messes was a proper mean between the extremes. He
                            answered he would not weight otherwise than he had done. I then proposed the expedient of all the officers drawing
                            regimentally but receiving due bills from his issues; which he rejected.
                        I have reported to the field officers what your Excellency was pleased to say to me—& my conversation
                            with Mr Sandys, when further instructed shall acquaint you therewith. Permit me to assure you I am with great respect Your
                            Excellencies Most obed. Servt
                        
                            Lewis Nicola Col. Inv.
                        
                    